 



Exhibit 10.2
TEKNIK-POWERGRID JV LICENSE AGREEMENT
     AGREEMENT made as of August 1, 2006 between Powergrid Fitness, Inc.
(“Powergrid”), whose address is 8681 Cherry Lane, Laurel, Maryland 20707 and
Teknik-Powergrid, JV, LLC. (“JV”) whose address is 36889 N. Tom Darlington
Drive, Suite B6-314, PO Box 2800-314, Carefree, Arizona 85377 Attention: John
Ward,
Powergrid and JV agree as follows:
BASIC PROVISIONS
1. Grant of Rights: Powergrid grants to JV an exclusive license to develop,
manufacture and distribute the consumer game controller concept, product,
design, and invention currently known as Exer-station throughout the “Territory”
during the “term” as provided in this Agreement (“Agreement”).
2. Exclusivity: The rights granted to JV herein are granted on an Exclusive
basis.
3. Property and Trademarks: The title, names, logos, trademarks, art work,
photographs of and associated with the Powergrid Fitness Product line and the
related marks and design.
4. Products: Powergrid Fitness consumer game controller products which utilize
isometric muscle contractions to control the game — the invention currently
known as Exer-station. The JV shall sell existing Powergrid inventory, finished
and unfinished, through the JV. JV will reimburse Powergrid for all direct costs
of existing inventory within five (5) days of payment being received by JV.
5. Territory: Worldwide
               (b) Distribution Channel(s): Products are to be sold through the
following channels: Direct, Web Sales, Direct Sales, Game Retailers, Mass Market
Retailers, Fitness clubs and other distribution methods acceptable to both
parties.
               (c) Internet Rights: JV may sell Products via the Internet
pursuant to Paragraph 5(b).
6. Term.
The Basic Term of the this Agreement and the license granted hereunder shall
commence on August 1, 2006 and shall continue until August 1, 2026, subject to
the provisions hereof.

 



--------------------------------------------------------------------------------



 



     “Term” means the Basic Term and any and all Term Extensions or Renewals.
7. Statements, and Notices:
               (i) All payments and statements shall be made on a Quarterly
basis. All monies payable to Powergrid Fitness, Inc hereunder shall be paid to
and in the name of Powergrid and all statements shall be sent to us at:
Powergrid Fitness, Inc . 8681 Cherry Lane, Laurel, Maryland 20707, Attention:
Greg Merril.
8. Currency: All payments to made to Powergrid hereunder shall be payable in
U.S. Currency.
9. Applicable Law. This Agreement shall be governed by the laws of the State of
Arizona.
10. Termination: Teknik Powergrid License agreement will automatically terminate
if the Teknik Powergrid JV, is terminated for any reason except Powergrid
electing to convert its JV interest into Teknik common stock. Upon conversion of
membership interests, all property, intellectual and other, shall be transferred
to Teknik.

                      Teknik Digital Arts Inc.   Powergrid Fitness, Inc.
 
                   
 
                   
By:
      By:            
 
                   
Name:
  John Ward   Name:   Greg Merril        
 
                   
Title:
  Chairman of the Board   Title:   President        
 
                   

 